DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Midorikawa (U.S. 2016/0262497).
As for Claim 1, Midorikawa discloses an article including a cord winding device, comprising: 
a cord (2);
a cord winding device (1) that allows the cord to be tightened and loosened; 
a drum (4) including a winding portion (41) around which the cord is wound; 
a drum retainer (3) that accommodates the drum in a rotatable manner; and 
two cord exits (35) formed in a peripheral wall of the drum retainer to guide the cord from an inner surface of the peripheral wall out of the cord winding device (see Fig. 3),
wherein when positions where the two cord exits are formed and a center of the drum retainer are not located on a single straight line (see Annotated Figures), even if the cord is rewound by a full extent and drawn out from one of the cord exits when the cord is loosened, fatigue that would be caused by kinks reversing a 
2.    The article including a winding device according to claim 1, wherein angle α by which two connecting-fixing positions (see Annotated Figures), from where the cord is drawn out from the winding portion, are separated is less than 180 degrees (see Annotated Figures) to correspond with the positions where the two cord exits are formed so that even if the cord is rewound by the full extent and drawn out from one of the cord exits when the cord is loosened, fatigue that would be caused by kinks reversing a winding direction of the cord or repetitive bending of the cord does not occur at the connecting-fixing portion of the cord and the winding portion corresponding to the other one of the cord exits.
3.    The article including a winding device according to claim 2, wherein by changing an order for inserting the cord through cord insertion hole groups, each including three cord insertion holes (47), located at point-symmetric positions in the winding portion of the drum (see Annotated Figures), even if the cord is rewound by the full extent and drawn out from one of the cord exits when the cord is loosened, fatigue that would be caused by kinks reversing a winding direction of the cord or repetitive bending of the cord does not occur at the connecting-fixing portion of the cord and the winding portion corresponding to the other one of the cord exits.
4.    The article including a winding device according to claim 2, wherein by inserting the cord through cord insertion hole groups, each including three cord insertion holes, formed avoiding point-symmetric positions in the winding portion of the drum (see Annotated Figures), even if the cord is rewound by the full extent and drawn out from one of the cord exits when the cord is loosened, fatigue that would be caused by kinks reversing a winding direction of the cord or repetitive bending of the cord does not occur at the connecting-fixing portion of the cord and the winding portion corresponding to the other one of the cord exits.
5.    The article including a winding device according to claim 2, wherein an angle difference (α-β) of angle a by which two connecting-fixing positions, from where the cord is drawn out from the winding portion, are separated and angle β by which the two cord exits are separated in an inner surface of the peripheral wall is included in a range of 0 degrees to 45 degrees (see Annotated Figures).
6.    The article including a winding device according to claim 2, wherein angle α by which the two connecting-fixing positions, from where the cord is drawn out from the winding portion, are separated is included in a range of 60 degrees to 170 degrees(see Annotated Figures), angle β by which the two cord exits are separated in an inner surface of the peripheral wall is included in a range of 60 degrees to 125 degrees (see Annotated Figures), and angle a is not smaller than angle β (see Annotated Figures).
7. The article including a winding device according to claim 6, wherein angle α by which the two connecting-fixing positions, from where the cord is drawn out from the winding portion, are separated is included in a range of 70 degrees to 125 degrees (see Annotated Figures), and
angle β by which the two cord exits are separated in the inner surface of the peripheral wall is included in a range of 70 degrees to 90 degrees (see Annotated Figures).

    PNG
    media_image1.png
    893
    830
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677